Citation Nr: 1421472	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  11-02 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Reno, Nevada


THE ISSUE

Entitlement to service connection for a fatigue condition, to include chronic fatigue syndrome and as due to an undiagnosed Gulf War illness.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Martinez, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1976 to July 1992.  According to his DD Form 214, he served in Southwest Asia during the Gulf War.

This case comes before the Board of Veteran's Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The Board notes that the Veteran claimed service connection for chronic fatigue, has described different related symptoms, and has attributed them to his service in Southwest Asia during the Gulf War.  The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Accordingly, the Veteran's claim has been recharacterized as shown on the title page.

In March 2012, the Veteran provided testimony at a hearing before the undersigned Veterans Law Judge. A transcript of the hearing is of record. 

The Board notes that at the hearing, the Veteran asserted he disagreed with the effective date the RO assigned for his service-connected Post-Traumatic Stress Disorder (PTSD).  A January 2011 rating decision granted service connection for PTSD.  The Veteran submitted a Notice of Disagreement (NOD) in July 2011, claiming that a specific earlier effective date was warranted.  A Statement of the Case and subsequent rating decision granting an earlier effective date-but not the one the Veteran originally claimed-were issued in January and February 2012, respectively.  The Veteran did not file a Form 9 Substantive Appeal, and the Board finds that it lacks jurisdiction to adjudicate the Veteran's claim for an earlier effective date for his service-connected PTSD.  See Beyrle v. Brown, 9 Vet. App. 24 (1996).

The issue of entitlement to an increased disability rating for Post-Traumatic Stress Disorder (PTSD) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See March 2012 Hearing Transcript.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran had service in the Southwest Asia Theater of operations during the Persian Gulf War.

2.  The preponderance of the evidence weighs against a finding that the Veteran has a fatigue condition, to include chronic fatigue syndrome and as due to an undiagnosed Gulf War illness, that is related to service.


CONCLUSION OF LAW

The criteria for service connection for a fatigue condition, to include chronic fatigue syndrome and as due to an undiagnosed Gulf War illness, have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied in a December 2009 letter.  The claim was subsequently readjudicated in a January 2001 statement of the case and a January 2012 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

The Board also finds that the duty to assist requirement has been fulfilled.  All relevant, identified, and available evidence has been obtained; specifically, the Veteran's service and medical treatment records are in the file.  The Veteran has not referred to any additional existing evidence that is necessary for a fair adjudication of the claim which has not been obtained.

The Veteran underwent a VA examination in May 2010; the report and medical opinion are in the claims file. It involved a review of the claims file, thorough examination of the Veteran, and supporting rationale.  The Board finds that this examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

II.  Service Connection

The Veteran asserts he has had constant fatigue since service in the Gulf War, and claims service connection is warranted.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet.App. 247 (1999).  

For chronic diseases listed in 38 C.F.R. § 3.309(a), the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Furthermore, 38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service.

Service connection may be granted-on a direct basis-for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  § 3.303(d). 

Here, the evidence reflects that the Veteran is a Persian Gulf veteran.  Service connection may also be granted on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 21, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1) .

A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 1117 is a chronic disability resulting from (1) an undiagnosed illness, (2) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (3), any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a), (c).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay observable events or the presence of a disability or symptoms of a disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).

In making these determinations, the Board has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  And, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  Although all the evidence has been reviewed in this case, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

Here, the Veteran complains of persistent and excessive fatigue, loss of energy, muscle weakness, concentration problems, and unexplained pain, and asserts he has experienced fatigue since service in the Gulf War.  At the March 2012 hearing, the Veteran testified that he feels tired every day and cannot sleep, felt tired in service, and a doctor told him in 1993 or 1994-after service-that it was a blood problem.  The Veteran's service-connected disabilities include fibromyalgia and anemia with chronic fatigue.  He claims service connection is warranted for a fatigue condition, to include chronic fatigue syndrome and as due to an undiagnosed Gulf War illness.

Entitlement to service connection may potentially be established on a direct or presumptive basis.  See §§ 3.303, 3.307, 3.309, 3.317.  Nonetheless, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran has a fatigue condition, including chronic fatigue syndrome or as due to an undiagnosed illness, which may be related to service on any basis.

First, the Veteran is not entitled to service connection on a direct basis.  VA medical records reflect that the Veteran has complained of fatigue.  But, the totality of the evidence, including the Veteran's service treatment records, does not reflect that the Veteran was diagnosed with, treated for , or otherwise incurred a fatigue condition in service; notably, an August 1994 VA treatment record reflects the Veteran's report that he began experiencing general fatigue in December 1993. 
  
Second, the Veteran is also not entitled to service connection under § 3.303(b), or on a presumptive basis under §§ 3.307(a)(3), or 3.317.  The competent evidence does not reflect that the Veteran has a chronic condition under § 3.309(a), or a qualifying chronic disability, including resulting from an undiagnosed illness.  See § 3.317(a), (c); Walker, 708 F.3d at 1331.  A VA examination and opinion was provided in May 2010.  In it, the VA examiner considered the Veteran's complaints and symptoms of constant fatigue for over fifteen years, but found that the Veteran did not meet the criteria for a diagnosis of chronic fatigue syndrome.  Furthermore, the VA examiner's findings relate the Veteran's pertinent fatigue symptoms to severe obstructive sleep apnea, rather than an undiagnosed illness. 

In reaching the above conclusions, the Board has considered the Veteran's lay statements that he has chronic fatigue syndrome related to an undiagnosed illness due to service in the Gulf War.  The Veteran is competent to testify as to his observations, but he has not demonstrated that he is an expert when it comes to diagnosis or etiology of internal medicine disorders.  Unlike disorders that may be observable as to both their incurrence and their cause, such as a dislocated shoulder, the diagnosis and cause of chronic fatigue syndrome is not readily apparent to lay observation.  See, e.g., Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).  Moreover, even if credible and competent as to his observations, the Veteran's general lay assertions are outweighed by the specific and reasoned conclusions of the health care professional who found no diagnosis of chronic fatigue syndrome and attributed his symptoms to an alternative condition.  See Nieves-Rodriguez, 22 Vet. App. at 304 (2008).  Therefore, the Board finds that the Veteran's lay opinion is not entitled to significant weight as compared to the May 2010 VA examination opinion.

Accordingly, for the reasons discussed above, the preponderance of the evidence weighs against a finding that the Veteran has a fatigue condition, to include chronic fatigue syndrome and as due to an undiagnosed Gulf War illness, that is related to service on any basis; there is no doubt to be resolved; and the Veteran's claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  







ORDER

Service connection for a fatigue condition, to include chronic fatigue syndrome and as due to an undiagnosed Gulf War illness, is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


